Citation Nr: 0502354	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  99-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958.  He also served in the United States Army 
Reserves from April 1975 to April 1997.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that denied the veteran's claim of entitlement to 
service connection for coronary artery disease.  A hearing 
was held before the undersigned Acting Veterans Law Judge at 
the RO (i.e. a Travel Board hearing) in September 2003.  


FINDING OF FACT

The veteran does not have coronary artery disease that was 
caused or aggravated by his service; the veteran's coronary 
artery disease has not been shown to be due to nicotine 
dependence incurred during his active military service.


CONCLUSION OF LAW

Service connection for coronary artery disease, to include as 
proximately due to or the result of nicotine dependence 
incurred during active service, is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.159, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A) and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide; and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  In Pelegrini II, the Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  

In May 2001, January 2002, and March 2002 letters, VA 
notified the veteran of the evidence necessary to establish 
entitlement to service connected compensation benefits, what 
they would seek to obtain, and what his responsibility was 
regarding collecting evidence that had not been associated 
with the record.  These letters also essentially asked the 
veteran to provide any evidence he had pertaining to his 
claim.  The November 1998 statement of the case, as well as 
the May 2000 and June 2003 supplemental statements of the 
case, also explained what laws and regulations were applied 
in adjudicating his claims and what was necessary to 
establish service connection for coronary artery disease.  

The Board finds that the VCAA notice requirements have been 
met, because while the VCAA notice provided was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent adjudication 
of the claim, in June 2003, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to the duty to assist, it is noted that the RO 
obtained private medical records and VA treatment records.  
In addition, in August 2004, the Board requested a medical 
opinion from the Veterans Health Administration (VHA), which 
was obtained in September 2004.  The veteran has not 
indicated that there is any other evidence available.  

It is noted that a review of the record reflects that the 
veteran's service medical records could not be secured by the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC), possibly because they were destroyed in a 1973 fire 
at that facility.  The Board has kept this unfortunate 
situation in mind while addressing this claim, and realizes 
that in such situations there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine.  Cf. O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard, 4 Vet. App. 384 (1993).  

The veteran asserts that service connection should be 
established for coronary artery disease due to his tobacco 
use during service, the high calorie diet he was subjected to 
while on active duty, and alcohol use in service.  The 
veteran essentially argues that the Army provided him with 
cheap cigarettes and alcohol, hence promoting the usage of 
same, and that this was the blueprint to his currently 
diagnosed coronary artery disease. 

It is noted that Congress has prohibited the grant of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during the veteran's active service for claims filed 
after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).  
Therefore, as a matter of law, any claims based on tobacco 
use received by VA after June 9, 1998 are subject to this 
restriction.  In this case, the veteran filed his claim of 
service connection for coronary artery disease in July 1997.  
Accordingly, the veteran is considered to have filed his 
claim prior to June 9, 1998, and it may be adjudicated on the 
merits. The Board further notes that the RO has analyzed the 
veteran's claim both as due the use of tobacco products 
during the veteran's active service, and on a "direct" basis 
(i.e., on a basis other than due to tobacco use during 
service or nicotine dependence developed during service).

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  The term "active military, naval, or air service" 
includes active duty, and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as 
cardiovascular disease, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a prescribed period following discharge from service, 
one year for cardiovascular disease.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

In addition, and as noted, for claims filed prior to June 9, 
1998, service connection may be granted for a disability if 
injury or disease resulted from tobacco use while in active 
military service.  See VAOPGCPREC 2-93 (1993).  In VAOPGCPREC 
2-93, the VA General Counsel held that: (1) a determination 
of whether nicotine dependence could be considered a disease 
or injury for disability compensation was an adjudicative 
matter to be made based on accepted medical principles; and 
(2) service connection could be established for a disability 
or death if the evidence established that the underlying 
disease or injury was caused by tobacco use during service.

In VAOPGCPREC 19-97 (1997), the VA General Counsel indicated 
that two medical questions arise in cases where secondary 
service connection for a tobacco- related disability is 
sought: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) was the nicotine dependence 
which arose during service considered the proximate cause of 
disability occurring after service.  With regard to the first 
question, the determination of whether the veteran is 
dependent upon nicotine is a medical issue.  If it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, it must then be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability upon which occurred after service.  A 
supervening cause of the disability or death would sever the 
causal connection to the onset of nicotine dependence in 
service.

In summary, that portion of the claim alleging service 
connection for a current disease on the basis of tobacco use 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence. 

Turning to the evidence of record, it is noted that the 
report of a "pre-commission" examination of August 1978, 
conducted by the Army, reflects that the veteran's heart was 
normal but indicates that he had a history of elevated blood 
pressure in the past with a current blood pressure reading of 
132/92.  A previously dated examination report of November 
1977 made no such reference, and a 124/84 blood pressure 
reading was indicated at that time.  

An examination report dated in April 1986 reveals that the 
veteran's heart was normal at the time.  Among the veteran's 
reserve records is also a medical record from a private 
medical facility, dated in May 1986, wherein it is noted that 
a three day blood pressure check resulted in a "diagnosis" 
of rule out hypertension.  

Army Reserve medical records reflect that the veteran's heart 
was normal on examination of February 1992, and that his 
blood pressure was 136/80 at the time.  Controlled 
hypertension was noted on the report of medical history 
filled out in conjunction with this examination.  

A July 1992 record from John H. Tinker, M.D., indicates a 
diagnosis of hypertension.  In a letter dated in early 
October 1995, Terry D. Friedman, M.D. indicated that the 
veteran, who has no history of heart disease such as heart 
attack or rheumatic fever, has been told of hypertension, and 
has a history typical of angina pectoris.  Dr. Tinker 
expressed his concern that the veteran had coronary disease, 
and pointed out that he had risk factors for such disease, 
such as hypertension, hyperlipidemia, and heavy smoking in 
the past.  He recommended a cardiac catheterization.  

Records from Hahnemann University Hospital reflect that the 
veteran presented there on October 10, 1995, with a diagnosis 
of coronary artery disease and hypertension, among other 
things, and indeed underwent a cardiac catheterization and 
had a stent placement.  Nothing in the hospital reports 
mentioned the veteran's past history of smoking or his active 
military service, nor did they mention his reserve service.  
Stress echocardiograms conducted at West Jersey Hospital in 
late October 1995 and December 1995 were essentially normal.  

A reserve outpatient treatment record reflects that in 
February 1996 the veteran was put on temporary profile on 
account of the October 1995 procedure.  An electrocardiogram 
(EKG) performed in December 1996 by Richard L. Perlman, M.D., 
was essentially normal.  

A VA examination was accomplished in September 1997, the 
report of which reflects that a few years prior to the 
examination the veteran began experiencing chest pain and was 
found to have obstructive coronary artery disease and 
underwent the angioplasty with stent replacement in 1995.  It 
was noted that he was currently on medication to lower his 
cholesterol, among other things, that his exercise capacity 
was good, and that he has no difficulty with the ordinary 
activities of daily living.  Further, it was pointed out that 
after his coronary artery disease became symptomatic, he was 
able to continue with the military reserves until retirement.  
The examiner noted the veteran's contention that during his 
active period of military service - from 1955 to 1958 - he 
was introduced to an unhealthy lifestyle, to include smoking 
and an unhealthy diet, and that this has resulted in his 
present-day coronary disease.  

On physical examination, a blood pressure reading of 125/80 
was indicated, and the veteran's chest was unremarkable.  He 
was diagnosed with obstructive coronary artery disease - 
status II.  

Another VA examination was accomplished, the June 1999 report 
of which reflects that the veteran related that he quit 
smoking in the early 1980s, ten years before he manifested 
symptoms of coronary artery disease.  The examiner noted that 
by history, other than the smoking history, the veteran had 
only minimal risk factors for obstructive coronary artery 
disease.  It was noted that he was on medication to lower his 
cholesterol and for hypertension.  

Physical examination revealed a blood pressure reading of 
120/80 and an unremarkable chest.  The examiner stated that 
smoking was "obviously" not the sole cause of the veteran's 
coronary artery disease, noting that while smokers have an 
increased risk, nonsmokers also suffer from the disease.  He 
commented that smoking was only one of several contributing 
causes of the veteran's coronary artery disease, and that he 
was essentially at a low risk for an ischemic event given 
that he had quit smoking.  

In January 2002 the RO received a statement from Matthew P. 
Basara, M.D., who indicated that the veteran had coronary 
artery disease and a stent placement in October 1995, and 
that he has been treated for hypertension and high 
cholesterol.  

During the September 2003 Travel Board hearing, the veteran 
testified that during his three years of active service, he 
was provided with free cigarettes, cigarettes at a very low 
cost, a diet high in calories, and free and/or cheap alcohol.  
Essentially, he testified that the military promoted smoking, 
poor diet, and the consumption of alcohol, and that these 
things were a blueprint to his development of coronary artery 
disease.  

In August 2004, the Board requested a medical opinion from 
the Veterans Health Administration (VHA).  The physician was 
requested to answer several questions, as follows - 

1.) whether it is at least as likely as 
not that nicotine dependence arose as a 
result of active military duty; 

2.) whether it is at least as likely as 
not that any such nicotine dependence 
which may have arisen during service may 
be considered the proximate cause of the 
coronary artery disease which occurred 
after service; and 

3.) (if a determination is made that the 
veteran does not have service-related 
nicotine dependence or that he does have 
service-related nicotine dependence but 
that it is not the proximate cause of his 
coronary artery disease) whether it is at 
least as likely as not that his coronary 
artery disease is related in any other 
way to his active military duty.  

A medical opinion from the VHA was received in September 
2004.  After discussing the pertinent evidence and laying out 
other opinions, the medical specialist stated that it was 
unclear that there was nicotine dependence, in its strict 
definition, that arose from the veteran's military service, 
although it was as likely as not that the veteran began 
smoking in service.  He pointed out that smoking increased 
the veteran's risk for coronary artery disease from 16% to 
30%.  Finally, he opined that the veteran's history of 
smoking with or without the nicotine dependence criteria, has 
as likely as not contributed to his coronary artery disease.  

Upon a review of the entire record, and taking into 
consideration the heightened obligation to explain findings 
and conclusions and to carefully consider the benefit of the 
doubt doctrine pursuant to O'Hare, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for coronary artery 
disease.  

Initially, the Board notes that while it is probably correct 
to assume, based on the evidence of record, that the 
veteran's history of smoking certainly combined with other 
risk factors to cause his coronary artery disease, the 
evidence simply does not support a finding the veteran 
acquired a dependence on nicotine during his service from 
1955 to 1958.  

Specifically, while both Dr. Tinker in 1992 and the VA 
examiner in June 1999 essentially listed smoking as a 
probable factor in the onset of coronary artery disease, 
neither provided an opinion as to whether the veteran's 
apparent smoking from service until around 1980, which 
factored in the onset disease, resulted from a nicotine 
dependence that began in service, nor did they opine that it 
was the veteran's smoking in service (i.e. smoking from 1955-
1958) that led to his coronary artery disease.  And, while 
the VA specialist, in his September 2004 report, found it 
least as likely as not that the veteran began smoking in 
service (a fact which the Board would concede without this 
report) he could not say that nicotine dependence arose from 
the veteran's military service, saying that such was 
"unclear."  As such, to find that a nicotine dependence had 
its onset in service would require the Board to engage in 
speculation, which it will not do.  

The Board has considered the veteran's oral and written 
statements submitted in support of the his arguments that an 
inservice nicotine dependence ultimately resulted in his 
coronary artery disease.  However, these statements are not 
competent medical evidence of a diagnosis, or of a nexus 
between either nicotine dependence and/or coronary artery 
disease and his service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  That said, the evidence is against 
a finding that the veteran's coronary artery disease was the 
result of nicotine dependence that had its onset in service.

With respect to service connection for coronary artery 
disease on a direct basis, the Board notes that the first 
medical evidence suggesting that the veteran suffered from 
any heart disease was dated in August 1978, when a history of 
elevated blood pressure was noted on a pre-commission 
examination report; and the first diagnosis of coronary 
artery disease was not made until 1995.  Therefore, the first 
medical evidence of a heart disorder comes about 20 years 
after separation from active service, and of coronary artery 
disease more than 35 years after such service, and this 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, which weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The medical evidence of record does not otherwise indicate 
that the veteran's coronary artery disease is etiologically 
related to his period of active duty, to include - as 
contended by the veteran - that it resulted from a poor diet 
and/or alcohol consumption in service.  In addition, it is 
noted that there is no evidence of record that the veteran 
suffered from a cardiovascular disorder, to include 
hypertension, within a year of his separation from active 
duty.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

As a final note, there is no suggestion in the record, 
including in any of the statements made by the veteran, that 
coronary artery disease had its onset during a period of 
active duty for training.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that it must be denied.  See 38 C.F.R. § 3.303.

In weighing the competent medical evidence of record 
concerning this claim, the Board concludes that the 
preponderance of the evidence is against the veteran's claim. 
Therefore, the Board finds that the veteran's claim for 
service connection for coronary artery disease (to include as 
proximately due to or the result of nicotine dependence 
incurred during active military service), must be denied.


ORDER

Service connection for coronary artery disease is denied.  



	                        
____________________________________________
	JONATHAN B. KRAMER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


